Citation Nr: 0711904	
Decision Date: 04/24/07    Archive Date: 05/01/07

DOCKET NO.  04-36 250	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina

THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for malaria.

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to service connection for a skin disorder, 
claimed as jungle rot of the feet.

5.  Entitlement to service connection for pes planus (flat 
feet).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to October 
1945.

This appeal to the Board of Veterans' Appeals (BVA or Board), 
in part, arose from an April 1975 decision by the RO which 
denied service connection for flat feet.  Since there is no 
indication in the claims file the veteran received 
notification of that decision, including concerning his 
procedural and appellate rights, that decision never became 
final and binding on him - so he in turn does not have to 
submit new and material evidence to reopen this claim.  See 
38 U.S.C.A. § 5104(a), (b); 38 C.F.R. § 3.104(a); Best v. 
Brown, 10 Vet. App. 322, 325 (1997).

This appeal also stems from a more recent February 2004 RO 
decision that denied service connection for bilateral hearing 
loss, malaria, a back disorder and foot fungus.

A December 2004 Decision Review Officer conference report 
noted the veteran withdrew his request for a formal hearing 
and opted, instead, for an informal conference.

In April 2007, the Board granted the veteran's motion to 
advance his case on the docket because of his age.  See 38 
U.S.C.A. § 7107 (West 2002 & Supp. 2006); 38 C.F.R. § 20.900 
(2006).  

The claims for service connection for a back disorder, a skin 
disorder (jungle rot of the feet) and pes planus are being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC, for further development and consideration.  
The Board, however, will go ahead and decide the claims for 
bilateral hearing loss and malaria.




FINDINGS OF FACT

1.  Competent medical evidence does not show the veteran's 
hearing loss is related to his military service - including 
to any acoustic trauma he may have sustained.

2.  The medical evidence of record also does not show the 
veteran has malaria or residuals of this condition.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by service 
and may not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2006).

2.  Malaria was not incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 
38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters - The Veterans Claims Assistance Act 
(VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating their claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must request that the claimant provide any evidence 
in his possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) 
(2006).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit Court) has clarified that the VCAA requires "a 
deliberate act of notification directed to meeting the 
requirements of section 5103, not an assemblage of bits of 
information drawn from multiple communications issued for 
unrelated purposes."  See Mayfield v. Nicholson, 19 Vet. 
App. 103, 128 (2005), reversed and remanded, 444 F.3d 1328 
(Fed. Cir. 2006), affirmed, No. 02-1077 (December 21, 2006).

VA complied with its Pelegrini II and Mayfield notification 
requirements in regards to the veteran's claims by means of 
letters dated in July 2003, September 2003, December 2003, 
and December 2004.  The July 2003 letter specifically told 
him that VA needed specific information regarding his claimed 
disorders and that if he had any additional information or 
evidence that would support his claims he should send it to 
VA.

To the extent possible, VCAA notice should be provided to a 
claimant prior to the initial adjudication of the claims.  
See Mayfield, supra.  Here, this was indeed the case as the 
July 2003, September 2003 and December 2003 letters were sent 
prior to the initial adjudication in February 2004.  And in 
the February 2005 supplemental statement of the case (SSOC), 
the claims were readjudicated based on any additional 
evidence that had been received since the initial rating 
decision in question and statement of the case (SOC).

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements are:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

In Dingess, the Court held that, upon receipt of an 
application for a service-connection, 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) requires VA to review the 
information and the evidence presented with the claim and 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim, as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, as mentioned, the veteran was provided 
specific notice of what type of information and evidence was 
needed to substantiate his claims.  He was not provided, 
however, Dingess notice concerning the downstream disability 
rating and effective date elements of his claims.  But this 
is nonprejudicial because the Board is denying his underlying 
claims for service connection, so these downstream disability 
rating and effective date elements become moot.

In April 1975 correspondence from the National Personnel 
Records Center (NPRC) it was indicated that facility was 
unable to locate any morning reports, sick call records or 
additional service medical records (SMRs).  The only records 
on file were the reports of the veteran's August 1942 
military induction examination, his separation examination, 
an August 1944 clinical record, and various dental records.  
All reasonable efforts to obtain any remaining SMRs from the 
NPRC had been exhausted.  In these situations, where the SMRs 
are incomplete, lost or presumed destroyed through no fault 
of the veteran, VA has a heightened duty to assist him in 
developing his claims, to more fully provide reasons and 
bases for its decision, and to consider applying the benefit-
of-the-doubt doctrine.  See Marciniak v. Brown, 10 Vet. App. 
198, 200 (1997), citing O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).

The duty to assist has been fulfilled, as VA has obtained all 
identified records pertaining to the claims on appeal - to 
the extent the evidence mentioned is available.  The veteran 
also has been provided a VA examination to obtain a 
medical opinion concerning the cause of his bilateral hearing 
loss, and in particular, whether it is attributable to his 
military service.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  There is no suggestion on the 
current record there remains evidence that is pertinent to 
the issues on appeal that has yet to be obtained.  The appeal 
is ready to be considered on the merits.


Pertinent Laws and Regulations

In general, service connection may be granted for disability 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a).  For certain chronic disorders, per se, 
including organic diseases of the nervous system like 
sensorineural hearing loss, service connection may be granted 
on a presumptive basis if the disease was manifested to a 
compensable degree of at least 10 percent within one year 
following separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309.  This presumption, however, is rebuttable by probative 
evidence to the contrary.

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

In order to establish service connection for the claimed 
disorder, there must be:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Service connection presupposes a current diagnosis of the 
claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).



Analysis

The veteran contends that, while in service his military 
occupational specialty (MOS) was a full-track driver and he 
served with a malaria control unit in New Hebrides, 
Boufainville, and Luzon, which required driving a high speed, 
diesel powered caterpillar bulldozer.  His Separation 
Qualification Record confirms this and notes he leveled 
ditches and bomb craters to prevent accumulations of water in 
which mosquitoes could breed.

But even acknowledging these responsibilities in the 
military, in order for service connection to be granted three 
elements must be present:  (1) a current disability; (2) in-
service incurrence of such disability [to include, if 
applicable, within the presumptive period]; and (3) medical 
nexus.  See Hickson, supra.

In regards to the hearing loss claim, the only relevant 
evidence of record consists of a January 2005 VA examination 
report and medical opinion.  The examination report shows the 
veteran reiterated his contention of noise exposure during 
service from operating a bulldozer and exposure to weapons.  
He denied any post-service noise exposure in civilian life 
and explained that he was in the insurance business.  He 
noted an increase in hearing loss when he was not wearing his 
hearing aids.  Audiological evaluation revealed pure tone 
thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
70
75
70
90
100
LEFT
70
75
75
70
65

Speech audiometry revealed speech recognition ability of 20 
percent in the right ear and 44 percent in the left ear, but 
the scores were not felt to be representative of the 
veteran's communication ability.  The diagnosis was severe 
sensorineural hearing loss bilaterally.  The examining VA 
audiologist indicated, however, the veteran's hearing loss 
was not consistent with simple noise expose.  She further 
indicated that it was difficult to express an opinion because 
at the time of the examination she was not provided with the 
veteran's claims folder.

Consequently, this same VA audiologist was subsequently 
provided the veteran's claims folder and, after thoroughly 
reviewing it, she again concluded his hearing loss was not 
consistent with simple noise exposure.  She added that he was 
84 years of age and she could not provide any further opinion 
because it would be based on speculation and his case 
history.

So while the results of that VA audiometric evaluation 
confirm the veteran has sufficient bilateral hearing loss to 
be considered a disability by VA standards (i.e., to meet the 
threshold minimum requirements of § 3.385), there is no 
medical nexus evidence etiologically linking his hearing loss 
to his military service - and, in particular, to his 
documented noise exposure while on active duty.  The VA 
examiner designated to make this important determination 
declined to make this necessary link, in the process pointing 
out the veteran's specific-type of hearing loss was 
inconsistent with noise exposure.  The VA examiner also cited 
the veteran's age as a precipitating factor in his hearing 
loss.  This VA audiologist's opinion has significant 
probative weight since it was based on a review of the 
complete record, and the VA audiologist examiner not only 
considered the veteran's assertions and medical history, but 
also undertook a comprehensive clinical examination of him.  
See, e.g., Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000) ("A veteran seeking disability benefits must establish 
. . . the existence of a disability [and] a connection 
between the veteran's service and the disability . . .").  
Also found at Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  So the veteran's 
claim must be denied because Hickson element (3) is not 
satisfied.

With regards to his malaria claim, the medical evidence of 
record is completely devoid of any objective clinical finding 
or diagnosis pertaining to this condition.  That is to say, 
there is no medical evidence confirming the veteran has 
malaria (indeed, has ever had it) or, for that matter, even 
residuals of it.  And despite a July 2003 VCAA request, the 
veteran has not identified and/or submitted any such evidence 
showing a diagnosis or at least treatment for malaria.  
Therefore, Hickson element (1) has not been satisfied in 
response to this claim.

As alluded to, it is now well-settled that in order to be 
considered for service connection, a claimant must first have 
a disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
[service connection may not be granted unless a current 
disability exists].  In the absence of diagnosed malaria, 
service connection may not be granted.  The veteran's malaria 
claim fails on this basis alone.  But for the sake of 
completeness, the Board will also briefly address the 
remaining two Hickson elements.

With respect to Hickson element (2), in-service disease or 
injury, a review of the service medical records reveals no 
evidence of hearing loss in either ear.  The veteran's 
separation examination found his hearing to be normal.  This 
was evidenced in a whispered voice hearing test which found 
his hearing to be 15/15 bilaterally.  The record reflects 
that bilateral hearing loss was initially identified in 
February 2003, so approximately 58 years after he was 
discharged from the military.  There is no medical evidence 
indicative of bilateral hearing loss at any earlier date.  
Moreover, because the medical records do not suggest the 
presence of bilateral hearing loss for several decades after 
service, the statutory presumption pertaining to 
sensorineural hearing loss, specifically, is not applicable 
in this case.  See 38 C.F.R. §§ 3.307, 3.309.

With regards to malaria, the veteran's service medical 
records are completely unremarkable for any indication of 
this condition - either in the way of a complaint (relevant 
symptoms, etc.) or objective clinical diagnosis.  
So Hickson element (2) has not been met.

In essence, the veteran's case rests entirely on his 
unsubstantiated allegations and those of two laymen which 
essentially state that he acquired a bilateral hearing loss 
and malaria in service.  The Board has considered those 
statements.  But it is well-established that the veteran as 
well as his acquaintances, as laypeople are without medical 
training and, therefore, are not qualified to render medical 
opinions regarding matters such as diagnosis and etiology of 
disorders.  Moreover, their opinions in this respect are 
entitled to no probative weight.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992); see also 
38 C.F.R. § 3.159(a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.]  See, too, Voerth v. 
West, 13 Vet. App. 117, 119 (1999) [unsupported by medical 
evidence, a claimant's personal belief, no matter how 
sincere, is not probative of a nexus to service].

In terms of the veteran's malaria claim, it is clear that in 
the absence of any disease or injury in service and any 
current diagnosis of malaria, a medical nexus opinion would 
be an impossibility.  Cf. Charles v. Principi, 16 Vet. App. 
370, 374 (2002).

For these reasons and bases, the preponderance of the 
evidence is against the veteran's claims for service 
connection for hearing loss and malaria.  The benefits sought 
on appeal are accordingly denied as there is no reasonable 
doubt concerning this to resolve in his favor.  38 C.F.R. § 
3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for service connection for bilateral hearing loss 
is denied.

The claim for service connection for malaria is also denied.


REMAND

As for the remaining claims, there may be additional 
treatment records that need to be obtained from the local VA 
Medical Center (VAMC) in Columbia and from Palmetto Health 
Baptist Hospital.  VA is required to make reasonable efforts 
to help the veteran obtain these relevant records.  38 
U.S.C.A. § 5103A (West 2002 & Supp. 2006); 38 C.F.R. § 
3.159(c) (2006).



The claims file includes a July 2003 VA X-ray of the 
veteran's lumbosacral spine; however, there is no mention of 
any additional VA outpatient treatment records that may have 
precipitated or preceded that radiological evaluation or 
occurred after it, for follow up.  Additionally, the veteran 
has reported receiving private treatment at Palmetto Health 
Baptist Hospital from 1975 to the present, for his back, 
foot fungus, and flat feet.  The claims file shows that in 
September 2003 the RO sent a request to Palmetto Health 
Baptist Hospital to obtain these treatment records.  In 
October 2003 the request was sent back to the RO, but 
unfortunately there was no indication as to whether the 
hospital still has any of the veteran's treatment records.  
As all of the above described records are potentially 
pertinent to his remaining claims on appeal, they should be 
obtained and associated with the other evidence in his claims 
file for consideration.  See, e.g., Gregory v. Brown, 
8 Vet. App. 563 (1996).

Accordingly, these claims are REMANDED for the following 
additional development and consideration:

1.  With the veteran's assistance and, 
if necessary, authorization, obtain all 
outstanding records of his pertinent 
treatment.  This should include, but is 
not limited to, records of his treatment 
at (a) the local VAMC in Columbia and 
(b) Palmetto Health Baptist Hospital.  
[Note:  although the RO previously 
requested records from Palmetto, the 
response did not indicate whether there 
are indeed records there concerning the 
veteran, so this remains unknown.]

2.  Then readjudicate the claims in 
light of the additional evidence 
submitted and otherwise obtained since 
the most recent SSOC in February 2005.  
If the claims are not granted to the 
veteran's satisfaction, send him and his 
representative another SSOC and give 
them time to respond to it before 
returning the case to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


